department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc el gl br3 wta-n-110702-00 uilc memorandum for south texas district_counsel attn jerry hamilton from subject signed robert a miller senior technician reviewer branch collection bankruptcy summonses recovery or reversal of erroneous reparation tax_credit - significant service_center advice this responds to your memorandum dated date this document is not to be cited as precedent issue where the service receives a return claiming a refund on the basis of a black investment taxes credit on form_2439 notice to shareholder of undistributed long-term_capital_gains used in connection with an interest in a regulated_investment_company ric or real_estate_investment_trust reit is the proper means of recovery if the refund was not made to a reverse the credit b assess the overstated credit as a sec_6201 erroneous income_tax prepayment credit or c determine a deficiency if the refund was made to a assess the overstated credit as a sec_6201 erroneous income_tax prepayment credit b refer for the government to bring an erroneous refund_suit under sec_7405 or c determine a deficiency conclusion wta-110702-00 the claim for a tax_credit for reparations due to slavery is without merit if a refund was not made the credit should be reversed on the grounds that deemed paid provisions do not apply and the credit was not paid an overstated credit reported on form_2439 is subject_to sec_6201 and can be summarily assessed however an assessment under sec_6201 is not needed since the service has the money and does not need to use the administrative collection procedures such as levy also assessment under sec_6201 requires more steps than reversal of the credit a deficiency cannot be determined because the unpaid credit does not enter into a redetermination of the tax see sec_6211 if a refund was made the overstated credit should be summarily assessed under sec_6201 a referral for the government to bring an erroneous refund_suit under sec_7405 could be made but takes more time and more resources a deficiency cannot be determined since the refund was not made on the basis of a redetermination of tax within the meaning of sec_6211 but was made on the basis of a claimed excess of payments facts service centers have received a number of refund claims for overpayments based on claimed slavery reparation credits you forwarded with your request for advice a return for one taxpayer with taxpayer identifiers redacted as an example of the scheme in the example taxpayer filed a form_1040 u s individual_income_tax_return for taxable_year the claimed standard_deduction and exemptions reduced the taxable_income to zero with the return taxpayer submitted a form_2439 on which the ric or reit was identified as black investment taxes dept of treasury washington dc on line of form_2439 and on line other_payments the box for form_2439 is checked of form_1040 dollar_figure is shown as the tax paid_by the ric or reit you ask how the service should deal with the claim_for_refund based on the alleged credit both where a refund was not made and where a refund was made you refer to g_c_m service_center program to correct obviously unallowable items appearing on tax returns and general litigation advisory tl-n-1004-98 period for making an sec_6201 assessment and ask whether these documents have an effect on our ultimate conclusion our views are stated below slavery reparation credit not allowable wta-110702-00 some african-americans have been misled to believe they could file tax claims with the service for slavery reparations payable by the united_states government to descendants of slaves the internal_revenue_code does not provide for a credit or refund premised on slavery of african-americans thus the assertion of a slavery reparation credit is without merit the service stated a consistent conclusion in fact sheets fs date and date which responded to prior attempts to obtain a refund on this meritless basis refund not made one source for this erroneous belief is a magazine article forty acres and a mule by l g sherrod essence date p that title refers to a statutory proposal in the 1860s to grant former slaves 40-acres and a mule and allegedly vetoed by president andrew johnson however it does not appear that such a proposal was passed by congress president johnson twice vetoed a proposal to rent confiscated or abandoned land to freedmen for a period of time with an option to buy the land on the ground that it involved a taking without due process of law s ex doc no as to bill s 39th cong 1st sess at page february and h ex doc as to bill h 39th cong 1st sess at page july approaches regarding slavery that were implemented in the 1860s took a different form first the act of april s l and the act of june s l abolished slavery in the district of columbia and the territories_of_the_united_states second congress adopted a joint resolution favoring and president lincoln proclaimed a standing offer of financial incentives to states to enable immediate or gradual elimination of slavery joint resolution april s l proclamation may s l and proclamation september s l third by the act of july congress implemented a treaty with great britain for the suppression of the african slave trade fourth the act of july s l abolished slavery in states in insurrection and provided for confiscation of property used for purposes of treason rebellion or insurrection but authorized the president to grant pardons or amnesty to former confederates with restoration of all rights of property except slaves sections and of the act of july required an in rem proceeding under the supervision of the attorney_general to transfer title to confiscated or abandoned land general sherman’s special field order no establishing 40-acre tracts for former slaves accompanying him on the march across georgia could not transfer title fifth the terms for surrender at appomattox indicated that former confederate military personnel could return to their homes sixth president andrew johnson exercised the pardon authority of section of the act of july and directed the freedmen’s bureau to order the return of property but not former slaves to the pardoned former confederates seventh declaration of ratification of the thirteenth amendment on december abolished slavery eighth declaration of ratification of the fourteenth amendment on july extended rights of citizenship to all persons born in the united_states lack of citizenship prevented former slaves from for example taking advantage of the homestead act of may s l wta-110702-00 if refund is not made in respect of a taxpayer’s refund claim based on an alleged slavery reparation credit the service can reverse the credit the congressional committee reports which accompanied sec_6201 when it was enacted indicate that the service already had the authority to administratively reverse overstated withholding credits except when the service had made a refund or had applied a credit s rep no 83d cong 2d sess at page h_rep_no 83d cong 2d sess at page a404 in your example the taxpayer asserts that the alleged withholding by the ric or reit should be treated as a deemed payment by the taxpayer-shareholder under sec_852 or sec_857 the taxpayer filed with his form_1040 a form_2439 on which an ric or reit was identified as black investment taxes dept of treasury washington dc and dollar_figure is shown as the tax paid_by the alleged ric or reit a form_2439 is intended for issuance by a ric or reit to report to the shareholder and to the service the shareholder’s share of long-term_capital_gains retained by the ric or reit and income_tax paid_by the ric or reit in respect of the capital_gains the retained capital_gains are reported on the shareholder’s return and the shareholder claims the taxes paid_by the ric or reit as a deemed payment the grounds for reversal of the credit are that there is no statute that provides for the alleged credit the deemed payment provisions do not apply because the alleged ric or reit does not exist and the treasury_department did not issue the form_2439 and the service did not receive the alleged prepayment in our view reversal is the preferred remedy as it is the most efficient in terms of the service’s resources the service does not need to resort to a summary_assessment under sec_6201 which requires further steps and documentation in the circumstances of the example upon reversal of the credit the account will show zero liability and zero payments the deficiency procedures do not apply since the correct_tax liability is zero and the claimed credit does not enter into the determination_of_a_deficiency see sec_6211 b refund made if refund is made in response to a taxpayer’s refund claim based on an alleged slavery reparation credit the service can make a summary_assessment under sec_6201 of the overstated credit see the congressional committee reports cited in the preceding section by its terms sec_6201 allows the summary_assessment of erroneous income_tax prepayment_credits where there is an overstatement of the credit for income_tax withheld at the source or of the amount_paid as estimated income_tax for purposes of applying sec_6201 the overstatement occurring by reason of the allegation of credit under sec_852 or sec_857 can be treated as an allegation of an overstated advance_payment within the meaning of sec_852 and sec_857 wta-110702-00 see also sec_1_852-4 and sec_1_852-9 unlike the credit provision in sec_31 for withholding taxes or unlike the deemed time of payment provision in sec_6513 there is no statutory connection between the sec_852 or sec_857 designation procedures and withholding or estimated_taxes without a connection a penalty for failure to pay estimated_tax would apply the regulations provide the connection by treating the deemed paid amount as an advance_payment of tax_imposed_by_chapter_1 of the code and within the prepayment categories addressed by sec_6513 see eg sec_1_852-9 since the deemed paid amount avoids the estimated_tax penalty by being treated as an advance_payment under sec_6513 which includes the prepayment categories specified in sec_6201 and sec_6513 it is appropriate to treat the advance_payment as an estimated_tax payment for purposes of sec_6201 thus even though as concluded in the preceding section the deemed payment provisions of sec_852 or sec_857 do not apply to the alleged credit the overstatement of the advance_payment credit on line of form_1040 can be summarily assessed under sec_6201 summary_assessment is the preferred remedy as it enables collection and enables protection of the service’s right to collect at the earliest time a recommendation could be made that the government bring a suit to recover an erroneous refund under sec_7405 however generally the government cannot take collection action premised on the suit until a judgement is obtained thus subjecting to delay the time when collection and protection of the government’s right to collect occurs also the deficiency procedures do not apply the claim_for_refund of the reparation credit is based on overpayment of a tax and not redetermination of a tax and a prepayment credit cannot be considered in the determination_of_a_deficiency see sec_6211 b s rep no 83d cong 2d sess at page h_rep_no 83d cong 2d sess at page a404 other matters g_c_m addresses the application of the math error provisions of sec_6213 including to form_2439 circumstances and holds that not all apparently patent errors fall into the definition of math errors however in a memorandum from the acting chief_counsel dated date it was concluded that g_c_m does not apply to claims of prepayments which in fact were not made thus g_c_m does not apply to the instant memorandum which addresses a meritless claim in a nonpayment circumstance tl-n-1004-98 addresses an assessment under sec_6201 concluding that it is an assessment of a tax and addresses the statute_of_limitations for making a sec_6201 assessment concluding that the sec_6501 periods should be applied in regard to a text statement that i ncome tax returns or claims for refund sometimes show overstated amounts for income_tax prepayment_credits for income_tax withheld at the source or for amounts paid as estimated income_tax footnote wta-110702-00 indicates that t he credits referred to are provided by sec_31 and sec_6315 while we were trying to describe an ordinary circumstance the text statement tracks the language of sec_6201 and therefore the footnote is unduly narrow as it fails to include all credits that fit within sec_6513 such as the credits provided by sec_33 sec_852 and sec_857 if you should have any questions call
